DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 11, 16 and added claims 21, 22, 23 filed on 07/09/2021.
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 11 and 16, the closest prior art references the examiner found are Xu (U.S. 2019/0385355 A1), Reichl et al. (“Memory-Efficient Interactive Online Reconstruction From Depth Image Streams”, Computer Graphics Forum, Volume 35, 2016) and Lessley et al. "Data-Parallel Hashing Techniques for GPU Architectures" University of Oregon, 18 July 2019have been made of record as teaching: receive a data set of physical world sensor readings of physical area (Xu, [0086]); generate voxel data from the data set, wherein the voxel data includes voxel coordinates of physical area and an indication of physical world occupancy in physical area for each voxel coordinate (Xu, [0110); generate a hash map to map voxel to a memory locations in the block of addresses and store the voxel data at memory addresses (Reich, page 109, right Col. 2nd par, page 112, left Col. Fig. 4, Sec 4.1, page 113, left Col. Sec 5, page 114, left Col. Fig. 5); generate a hash map to map voxel coordinates to memory locations in the block of addresses based on proximity of the voxel coordinates in the physical area, wherein selection of the memory locations of the voxel coordinates maintains the proximity of the voxel coordinates, and store the voxel data at memory addresses within the block of addresses in the memory based on mappings of the hash map (Lessley, page 239, Col. 1, Sec. 2.3, 1st, 2nd par.) recited in claims 1, 11 and 16.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
the block of addresses represented by a plurality of bits, the plurality of bits separated into blocks of bits, a number of bits dependent on dimensionality of the voxel coordinates, a number of blocks of bits dependent on a maximum level of discretization of voxels within the physical area, each block of bits representing a directional vector that is independent from directional vectors of other blocks and has a vector length that is different than vector lengths of the other blocks as recite on claims 1, 11 and 16.
Claims 2-10, 12-15 and 17-23 are allowable because they are depended on claims 1, 11 and 16.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Bower (US 2008/0234990 A1) 2) Moloney et al. (US 20210166464 A1), 3) Crassin et al. (US 2014/0267266 A1),


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611